Name: 2010/122/: Commission Decision of 25 February 2010 amending, for the purposes of adapting to scientific and technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards an exemption for an application of cadmium (notified under document C(2010) 1034) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  health;  environmental policy;  deterioration of the environment;  iron, steel and other metal industries
 Date Published: 2010-02-26

 26.2.2010 EN Official Journal of the European Union L 49/32 COMMISSION DECISION of 25 February 2010 amending, for the purposes of adapting to scientific and technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards an exemption for an application of cadmium (notified under document C(2010) 1034) (Text with EEA relevance) (2010/122/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Directive 2002/95/EC requires the Commission to make whatever amendments which are necessary to adapt to scientific and technical progress the list of applications exempted from the requirements of Article 4(1) of that Directive. (2) It is not yet technically practicable to substitute cadmium in colour-converting II-VI LEDs without seriously deteriorating the performance. Certain materials and components containing cadmium should therefore be exempted from the prohibition. However, research on cadmium-free technology is in progress and substitutes should become available within the next four to five years at the latest. (3) Directive 2002/95/EC should therefore be amended accordingly. (4) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 February 2010. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. (2) OJ L 114, 27.4.2006, p. 9. ANNEX In the Annex to Directive 2002/95/EC, the following point 39 is added: 39. Cadmium in colour-converting II-VI LEDs (< 10 Ã ¼g Cd per mm2 of light-emitting area) for use in solid state illumination or display systems until 1 July 2014.